DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vehicle’s engine" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 2, recites “a predetermined target engine speed” which is indefinite because it is unclear what the different is between the predetermined target engine speed from claim 10 and the target RPM from claim 1, line 14.  Are the limitations referring to the same engine situation?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 6,745,653 B2) in view of Smith (US 5,012,689) and in further view of Vaeretti et al. (US 9,103,737 B2).
Regarding claim 1, Kurtz et al. discloses a vehicle pedal actuator, comprising:
an elongate rod (10);
an adjustable, releasable steering wheel hook (34) slidably secured to the elongate rod, the steering wheel hook configured to bear against a vehicle’s steering wheel (42);
a spring (48) biasing the steering wheel hook at a first position, and a tightening mechanism (80, 50, 52) for locking the steering wheel hook at a desired position along the elongate rod; and
a vehicle pedal (19).
Kurtz et al. does not disclose a pedal plate adapted to bear against the vehicle pedal, a linear actuator connected to the pedal plate and mounted on the elongate rod, the linear actuator configured to withdraw the pedal plate in response to electrical control signals, and a controller configured to send electrical control signals to the linear actuator to extend and withdraw the pedal plate.
Smith teaches a pedal plate (48, 50) adapted to bear against a vehicle pedal (16), a linear actuator (12, 20) connected to the pedal plate and mounted on an elongate rod (80), the linear actuator configured to withdraw the pedal plate in response to electrical control signals (signals from 24 that tell the actuator to retract), and a controller (24) configured to send electrical control signals to the linear actuator to extend and withdraw the pedal plate for the purpose of providing an actuator that may be used for maintenance and repairs with a wide variety of vehicles, that provides both actuating and return movement, and that may be controlled remotely by a technician working at various locations about the vehicle (Column 2 / Lines 10-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kurtz et al. to have a pedal plate adapted to bear against the vehicle pedal, to have a linear actuator connected to the pedal plate and mounted on the elongate rod, to have the linear actuator be configured to withdraw the pedal plate in response to electrical control signals, and to have a controller configured to send electrical control signals to the linear actuator to extend and withdraw the pedal plate for the purpose of providing an actuator that may be used for maintenance and repairs with a wide variety of vehicles, that provides both actuating and return movement, and that may be controlled remotely by a technician working at various locations about the vehicle, as taught by Smith.
Kurtz et al. in view of Smith does not disclose that the controller is connected to and cooperates with an onboard diagnostics system on the vehicle to effect a target RPM set at the controller and monitor the engine speed.
Vaeretti et al. teaches a controller (60) that is connected to an cooperates with an onboard diagnostics system (the system that is connected to the OBD port of the vehicle) on a vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kurtz et al. in view of Smith to be connected to and cooperate with an onboard diagnostics system on the vehicle, as taught by Vaeretti et al., for the purpose of allowing the controller to known the state of the vehicle thereby allowing the controller to adjust accordingly.  Once Kurtz et al. in view of Smith is modified by Vaeretti et al. the controller would be configured to effect a target RPM set at the controller and monitor the engine speed and the linear actuator would be configured to retract to stop revving the vehicle’s engine when the controller determines via the onboard diagnostics system that the vehicle engine has stalled since the controller of Vaeretti et al. obtains vehicle engine information from the diagnostic port connected to the vehicle thus the controller would be capable of altering the linear actuator as a result of the information.
Regarding claim 2, Kurtz et al. in view of Smith discloses that the linear actuator is powered by a twelve volt battery (the vehicle battery; Column 7 / Lines 49-51 and Column 8 / Line 67-Column 9 / Line 1; Smith) that also powers the vehicle.
Regarding claim 3, Kurtz et al. in view of Smith discloses that the linear actuator extends and retracts from a home position (any position where the linear actuator can both retract and extend can be viewed as a home position).
Regarding claim 4, Kurtz et al. in view of Smith discloses that the pedal plate includes a curled upper end (50; Smith).
Regarding claim 10, Kurtz et al. in view of Smith discloses that the controller positions the linear actuator to establish a predetermined target engine speed (24 operates the linear actuator thus establish a target engine speed; Smith).
Claims 5 and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 6,745,653 B2) in view of Smith (US 5,012,689) and in further view of Vaeretti et al. (US 9,103,737 B2) as applied to claim 1 above, and further in view of Cooper et al. (US 2013/0247554 A1).
Regarding claim 5, Kurtz et al. in view of Smith and in further view of Vaeretti et al. discloses all of the claim limitations, see above, but does not disclose at least one adjustable strap for connecting the pedal plate to the vehicle’s pedal.
Cooper et al. teaches at least one adjustable strap (the strap at the bottom of Figure 3) for connecting a pedal plate (the 21%” swivel socketed leveling foot) to a vehicle’s pedal (Paragraphs 0008 and 0014).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle pedal actuator of Kurtz et al. in view of Smith and in further view of Vaeretti et al. to have at least one adjustable strap for connecting the pedal plate to the vehicle’s pedal, as taught by Cooper et al., for the purpose of providing a structure that aids in preventing the pedal plate from disengaging the pedal and/or sliding relative to the pedal thus providing a more stable connection between the linear actuator and the pedal.
Regarding claim 9, Kurtz et al. in view of Smith and in further view of Vaeretti et al. discloses all of the claim limitations, see above, but does not disclose that the linear actuator assumes an extended position when the linear actuator is connected to a power supply, and assumes a withdrawn position when the linear actuator is disconnected to the power supply.
Cooper et al. teaches a linear actuator (the pneumatic linear actuator from lines 5-6 of the Abstract) assumes an extended position (the linear actuator is extended when the actuator has pressure put on it) when the linear actuator is connected to a power supply (the air supply device), and assumes a withdrawn position (the position of the linear actuator when it is not pressurized) when the linear actuator is disconnected to the power supply (Lines 13-15 of the Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle pedal actuator of Kurtz et al. in view of Smith and in further view of Vaeretti et al. to have the linear actuator assume an extended position when the linear actuator is connected to a power supply, and to assume a withdrawn position when the linear actuator is disconnected to the power supply, as taught by Cooper et al., for the purpose of removing any an ability of the linear actuator to provide a function/force to the pedal thus allowing a user to know that the pedal/vehicle has been placed back into a non-functioning state.
Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 6,745,653 B2) in view of Smith (US 5,012,689) and in further view of Vaeretti et al. (US 9,103,737 B2) as applied to claim 1 above, and further in view of Okoye et al. (US 8,607,602 B1).
Regarding claim 7, Kurtz et al. in view of Smith and in further view of Vaeretti et al. discloses all of the claim limitations, see above, but does not disclose that the steering wheel hook includes a plate positioned to trap the vehicle’s steering wheel between the hook and the plate.
Okoye et al. teaches a steering wheel hook (D) includes a plate (A) **[positioned to trap a vehicle’s steering wheel between the hook and the plate]**.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering wheel hook of Kurtz et al. in view of Smith and in further view of Vaeretti et al. to have a plate positioned to trap the vehicle’s steering wheel between the hook and the plate, as taught by Okoye et al., for the purpose of providing a structure that allows the steering wheel hook to encircle the steering wheel thus providing a connection that aids in preventing the steering wheel hook from disengaging the steering wheel.
Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 6,745,653 B2) in view of Smith (US 5,012,689) and in further view of Vaeretti et al. (US 9,103,737 B2) as applied to claims 1 above, and further in view of Erwin et al. (US 2020/0324650 A1).
Regarding claim 8, Kurtz et al. in view of Smith and in further view of Vaeretti et al. discloses all of the claim limitations, see above, but does not disclose that the controller is configured to extend the linear actuator for a predetermined period of time before withdrawing the linear actuator.
Erwin et al. teaches a controller (130) that is configured to extend a linear actuator (114) for a predetermined period of time (see Paragraph 0017-0019) before withdrawing the linear actuator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kurtz et al. in view of Smith and in further view of Vaeretti et al. to be configured to extend the linear actuator for a predetermined period of time before withdrawing the linear actuator, as taught by Erwin et al., for the purpose of providing a system that allows the linear actuator to extend and retract for a set time so that a service can be performed or so that diagnostics can be monitored then retracting the linear actuator so that the pedal is no longer depressed thus stopping the action of the pedal.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656